Russell, J.
1. There was evidence which would have-authorized the jury to infer that while justifiably shooting at another person, the defendant accidentally shot the, person named in the indictment, but there was "also evidence- that the accused shot recklessly into a crowd and that by this shot the wound was inflicted. Consequently the verdict finding'the accused guilty of the offense of shooting at another was authorized.
2. There being no error of law complained of, it was not error to refuse a new trial. •'' Judgment affirmed.
*661Decided October 28, 1913.
Indictment for shooting at another; from Eandolph superior court — Judge Worrill. July 8, 1913.
Charles W. Worrill, G. H. Perry, for plaintiff in error.
B. T. Castellow, solicitor-general, B. B.. Arnold, contra.